DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the RCE filed on 11/15/2021.
Claims 14 and 15 have been cancelled.
Claims 19 and 20 have been added.
Claims 1-2, 4-13, & 16-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
CLAIMS 1-2, 4-13, & 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 12 recite a system and method in regards to a patient feedback system for providing a patient with feedback information relating to the use of a therapeutic device. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 12 recite, at least in part a method for treating a medical condition in a patient using a therapeutic device, said method comprising: receiving personal profile data of the patient, the personal profile data including a type of disease from which the patient suffers; storing reference profile data and reference device settings from a plurality of reference patients using therapeutic devices, the reference profile data for each reference patient including a type of disease from which the reference patient suffers, and wherein the reference device settings include at least one device parameter being indicative of how a therapeutic device of a reference patient is configured; comparing the personal profile data of the patient with the reference profile data of the reference patients in the database; determining a cohort for the patient from to the therapeutic device; and providing treatment to a patient with the therapeutic device being operated at the improved device settings. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving personal profile data of the patient, or, storing reference profile data and reference device settings from a plurality of reference patients using therapeutic devices) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and 
The claims recite additional elements reference devices, monitoring devices, therapeutic devices, program code, and feedback information. These elements are broadly recited in the specification at, for example, page 2 which describes the therapeutic device. “Other examples for therapeutic devices of which a user himself has to choose at least part of the device settings may be found in the treatment of chronic diseases such as diabetes or others." This description further applies to the other devices described in the specification, as detailed in page 10. “A vital sign may, e.g., be determined by a vital sign monitoring device such as a heart-rate monitoring device, a blood oxygenation saturation monitoring device, a movement sensor or another technical system for automatically obtaining vital sign data of the patient.” The claim as a whole merely describes how to generally “apply” the concept of determining suggested device settings for a therapeutic device, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing determination process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2, 4-11, 13, & 16-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are 2, 4-11, 13, & 16-20 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. The current amendments still fall within the abstract idea categories of organizing methods of human activity, without sufficiently integrating into a practical application and without significantly more. 
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG. Examiner has further detailed and outlined each step of the analysis, in the new above rejection which thereby address the concerns presented by the Applicant in his/her remarks. The current amendments do not sufficiently address the 101 rejection previously presented, therefore a similar rejection has been provided. Applicant's remarks appear to rely on features which have been discussed. 
On pages 8-9 of the Applicant’s remarks, Applicant argues “In rejecting independent claims 1 and 12, the Examiner first contends that both claims are directed, at least in-part, to abstract ideas, and subsequently that the claims do not include additional elements that are sufficient to transform the claimed abstract idea into a patent-eligible application. Without addressing the accuracy of the Examiner's first ” However, Examiner respectfully disagrees. This is not the type of technical improvement articulated by the Courts that would move the instant invention to being subject matter eligible. The abstract idea doesn’t provide a physical improvement to the computer nor does it provide a technical solution to an identified technical problem. 
“However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/M. M./
Examiner, Art Unit 3686
                                     

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686